939 A.2d 223 (2008)
193 N.J. 345
In the Matter of Anthony N. THOMAS, an Attorney at Law.
Supreme Court of New Jersey.
January 18, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-337, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, ANTHONY N. THOMAS of HARRISBURG, PENNSYLVANIA, who was admitted to the bar of this State in 2000, should be suspended from the practice of law for a period of one year based on discipline imposed in the Commonwealth of Pennsylvania that in New Jersey constitutes violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) and (c) (failure to communicate with client and to explain matter to extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.5(b) (failure to set forth, in writing, the basis or rate of the fee), RPC 1.16(d) (failure to protect client's interest on termination of representation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ANTHONY N. THOMAS is suspended from the practice of law for a period of one year and until *224 the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.